Citation Nr: 0030966	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  99-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for VA death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and J. J. P.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The Philippine Armed Forces has certified that the 
appellant's husband served with the Philippine Expeditionary 
Forces to Korea from June 1952 to April 1953; he died on 
November [redacted], 1997.

This matter arises from an adverse decision regarding 
eligibility for VA death benefits in October 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

During the pendency of this appeal, the appellant requested a 
personal hearing before a traveling Veterans Law Judge.  Such 
hearing was held before the undersigned on June 16, 1999; a 
transcript of that proceeding is of record.  The appellant 
also submitted additional evidence during June 1999, and 
waived its review by the RO.  See 38 C.F.R. § 20.1304(c) 
(2000).  The Board will consider that evidence accordingly.


FINDING OF FACT

The appellant's deceased husband is not shown to have had 
active military, naval, or air service in the service of the 
United States Armed Forces.  


CONCLUSION OF LAW

The requirements for basic eligibility for VA death benefits 
have not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.1, 3.6, 3.203 (2000).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks basic eligibility for VA death benefits 
based on service of her deceased husband.  Eligibility for VA 
benefits is based upon statutory and regulatory provisions 
that define an individual's legal status as a veteran of 
active military, naval or air service.  See 38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  To qualify for 
death benefits as a "surviving spouse," the appellant must 
have been the spouse of a "veteran" as defined by the 
foregoing laws and regulations.  See 38 U.S.C.A. § 101(3); 
38 C.F.R. § 3.50 (2000).  VA laws and regulations allow 
Philippine veterans who had recognized United States military 
service to claim certain VA benefits, and for their survivors 
to do likewise; however, such military service must be 
documented or verified by the Armed Forces of the United 
States.  See 38 U.S.C.A. § 101; 38 C.F.R. § 3.203.  

The facts in this case are as follows.  Following the death 
of her husband on November [redacted], 1997, the appellant applied 
for death benefits based upon her deceased husband's military 
service, contending that he death was due to a shrapnel wound 
of the knee, lung cancer and other illness resulting from 
such service.  She submitted a certification from the Armed 
Forces of the Philippines showing that her deceased husband 
had served with the Philippine Expeditionary Forces to Korea 
(PEFTOK) from June 1952 until April 1953, and she contended 
that he had been wounded while doing so.  She later attested 
to this at her personal hearing held before the undersigned 
in June 1999.  A third party also attested to this at the 
aforementioned personal hearing.  The appellant also 
indicated that her deceased husband had entered military 
service sometime in 1951.  However, military service prior to 
June 1952 has not been verified.  

The appellant contends that her husband's military service 
with the Philippine Expeditionary Forces to Korea should be 
considered as valid military service with the Armed Forces of 
the United States.  In her Notice of Disagreement, she stated 
that PEFTOK veterans are entitled to VA benefits under an 
agreement with the United Nations, but the Board is unaware 
of any legal provision for such eligibility and none has been 
cited by the appellant.  Unfortunately, the Board finds no 
legal basis for her contention.  There is nothing of record 
to certify that the appellant's deceased husband had any 
military service with the Armed Forces of the United States.  
See 38 C.F.R. § 3.203.  Because the appellant's deceased 
husband's service with the Philippine Expeditionary Forces to 
Korea does not meet the requirements of 38 U.S.C.A. §§ 101(2) 
and (24); 38 C.F.R. § 3.1, she does not meet the eligibility 
requirements for death benefits as a "surviving spouse."  See 
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  As such, there is no 
legal basis upon which to establish basic eligibility for VA 
death benefits.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

The Board also notes that on November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  The law modifies the circumstances under 
which VA must assist claimants, but is inapplicable in this 
case because without legal entitlement based on PEFTOK 
service, there is no reasonable possibility that any 
assistance by VA would aid in substantiating the claim.  


ORDER

The appeal is denied.


		
	CHARLES E. HOGEBOOM
	Veterans Law Judge
	Board of Veterans' Appeals


